DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claim 13, line 3, after "code", --phase-- has been inserted.
In claim 18, line 3, after "code", --phase-- has been inserted.

Allowable Subject Matter
Claim(s) 1-4, 6-7, 9-11, 13, 15-19, and 21-25 is/are allowed.

Reasons for Allowance/Allowable Subject Matter
The following is an examiner's statement of reasons for allowance/allowable subject matter: 

quoted from claim 1, in combination with the claim as a whole:
	"receiving the reference GPS position over the established internet connection; determining a time-stamped second set of GPS data describing a geoposition of the mobile device, wherein a time of collection of the time-stamped first and second sets of GPS data coincide, and wherein the time-stamped first and second sets of GPS data each includes respective code phase information, carrier-phase information, and pseudo-range information from each of the GPS satellites; generating, via a chipset or a processor of the mobile device processing, a first corrected geoposition of the mobile device using a predetermined GPS position correction technique and the time-stamped first and second sets of GPS data; in response to the time-stamped first and second sets of GPS data including carrier-phase information, selectively performing a carrier-smoothing operation on the first corrected geoposition using code-smoothing logic of the mobile device to smooth the code phase information using the carrier-phase information and thereby generate a second corrected geoposition of the mobile device; and controlling an action of the mobile device and/or an external response system using the second corrected geoposition of the mobile device".
quoted from claim 9, in combination with the claim as a whole:
	"receive the accuracy improvement request and a second set of GPS data from the mobile device over the established internet connection, the second set of GPS data describing a geoposition of the mobile device and having a time of collection that coincides with a time of collection of the time-stamped first sets of GPS data, wherein 
quoted from claim 15, in combination with the claim as a whole:
	"receive another time-stamped set of GPS data from the stationary base station over the established internet connection describing a reference geoposition of the stationary base station, wherein respective times of collection of the time-stamped sets of GPS data from the mobile device and the stationary base station coincide, the time-stamped sets of GPS data each including respective code phase information, carrier-phase information, and pseudo-range information from each of the GPS satellites; generate, via a predetermined GPS position correction technique, a first corrected geoposition of the mobile device using the processor and the first and second sets of GPS data; perform a carrier-smoothing operation on the first corrected geoposition to thereby generate a second corrected geoposition, including using code-smoothing logic in which the carrier-phase information is used to smooth the code phase information; and execute a control action of the mobile device and/or an external response system using the second corrected geoposition".


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred H. Mull whose telephone number is 571-272-6975.  The examiner can normally be reached on Monday through Friday from approximately 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax number for the organization where this application or proceeding is assigned, for the submission of official papers, is 571-273-8300.  The direct fax number for the examiner for the submission of unofficial papers, such as a proposed amendment or agenda for an interview with the examiner, is 571-273-6975.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Fred H. Mull
Examiner
Art Unit 3648


/F. H. M./
Examiner, Art Unit 3648



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648